  Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 1 of 10 PageID #: 2843



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MICHAEL RAKEMAN, BRIAN SCHIELE,
LUIS DELGADO, ROBERT TOLLIN,
WILLIAM McCUTCHAN, JOHN NELSON
FENRICH and KEVIN BLANEY,
                                                         16-CV-00453
                                                         (ENV)(GRB)
                            Plaintiffs,
      --against-

MLD MORTGAGE INC. and LAWRENCE DEAR

                            Defendants.




    REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS' MOTION FOR
                        SUMMARY JUDGMENT PURUSANT TO RULE         56
                                 SERVED ON JANUARY   28, 2020




   RAYMOND NARDO, P.C.
   Counsel for Defendants
   129   Third Street
   Mineola, NY 11501
   (516)248-2121
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 2 of 10 PageID #: 2844




                                            ARGUMENT

                                               POINT I.

                PLAINTIFFS CANNOT CREATE ISSUES OF FACT
                SUFFICIENT TO WITHSTAND SUMMARY JUDGMENT

         Plaintiff claims that they "all had set work schedules that they adhered to" (Plaintiff's

 Memorandum of Law, p. 4). As Outside Mortgage Loan Officers ("OMLO's"), Plaintiffs were

 told, in writing, that they were "not required to be in the office" (Exhibit A to Exhibit F to the

 Declaration of Raymond Nardo). Further, Plaintiffs testified that they worked at home,

 restaurants, during their commutes, and while rocking their newborns (Defendants'

 Memorandum of Law, p. 7). Plaintiffs also claim that they spent 20% of their time out of the

 office, worked two to two and one half hours at home each day, worked 20 to 25 hours per week

 at home, and marketed on weekends (Defendants' Memorandum of Law, p. 7). Consequently,

 the assertion that the Plaintiff OMLO's "spent 99% of their time working at the NY Branch

 office" (Plaintiffs' Memorandum of Law, p. 4) is patently false, according to Plaintiffs' own

 testimony.




        There is no dispute that Plaintiff OMLO's were paid on a "commission-only basis" until

 January 2015 (Plaintiffs' Memorandum of Law, p. 6). Thereafter, Plaintiffs began receiving a

 salary, according to documents they executed (See Exhibit M to Declaration of Raymond

 Nardo). Plaintiffs deny receiving a salary, and attempt to make a "he said, she said," out of their

 compensation. Oftentimes, parties dispute verbal communications. Parties can anticipate, and

 avoid, such disputes, by expressing their intent in an unambiguous writing. In this case, the




                                                  1
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 3 of 10 PageID #: 2845



  written documents, signed by both parties, indicate that Plaintiffs would receive a salary. This

  writing, and the subsequent payments, cannot be reduced to a "he said, she said," dispute.

         Plaintiffs cannot fabricate a fa�tual dispute by claiming that the document they signed

 does not mean what it says. Where there is a clear, unambiguous writing, the Court should not

 allow parol evidence to determine the meaning. "Under New York law, '[i]f the court finds that

 the contract is not ambiguous it should assign the plain and ordinary meaning to each term and

 interpret the contract without the aid of extrinsic evidence."' Utica Mut. Ins. Co.   v.   Munich


 Reinsurance America, Inc.,   594 Fed.Appx. 700, 2014 WL 6804553 at *2 (2d Cir. 2014); see,

 also, International Multifoods Corp.   v.   Commercial Union Ins. Co.,   309 F.3d 76, 83 (2d Cir.

 2002)("If an ambiguity is found, 'the court may accept any available extrinsic evidence to

 ascertain the meaning intended by the parties during the formation of the contract"'). Plaintiffs

 agreed, in writing, to receive a salary, they received the salary, and cannot now dispute the

 purpose or method of that payment, despite the fact that Ms. Denise Veracka, whose son is

 currently suing MLD, testified that "she felt very uncomfortable in having him sign" (Plaintiffs'

 Brief, p. 16).




         Plaintiffs Rakeman and Schiele claim that Defendants did not pay all their commissions.

 As OMLO's, they signed documents indicating that they would have different rates for self-

 generated and company generated leads (Exhibit F to Declaration of Raymond Nardo). Plaintiffs

 Rakeman and Schiele claim that they were in the office day and night, but want to receive credit

 for their commissions as self-generated leads. If the leads were truly self-generated, Plaintiffs

 would have to leave the office to generate them. Instead, they relied upon leads which were

 initially funded by MLD (and then debited from Plaintiffs' profit and loss statement). Those




                                                    2
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 4 of 10 PageID #: 2846



 leads, which called directly into MLD, were company generated, not self-generated. The

 company generated leads paid 75 basis points, while the self-generated leads paid 275 basis

 points (which later changed to 400 and then 250 basis points). If these commissions were

 calculated as company leads, no commissions are due.



        Plaintiffs claim that "it is well-settled that exemptions to the FLSA are 'narrowly

 construed against the employers seeking to assert them and their application limited to hose

 establishments plainly and unmistakably within their terms and spirits"' (Plaintiffs'

 Memorandum of Law, p. 9, footnote and citation omitted). The United States Supreme Court

 has soundly rejected this approach. In Encino Motorcars, LLC v. Navarro, 138 S.Ct. 1134,

 1142, 200 L.Ed.2d 433, 86 USLW 4167 (2018) (emphases added), the United States Supreme

 Court held as follows:

                The Ninth Circuit also invoked the principle that exemptions to the
                FLSA should be construed narrowly. 845 F.3d, at 935-936. We
                reject this principle as a useful guidepost for interpreting the
                FLSA.  Because the FLSA gives no 'textual indication' that its
               exemptions should be construed narrowly, 'there is no reason to
               give [them] anything other than a fair (rather than a 'narrow')
               interpretation.' Scalia, Reading Law, at 363. The narrow­
               construction principle relies on the flawed premise that the FLSA
               "pursues' 'its remedial purpose "at all costs." American Express
               Co. v. Italian Colors Restaurant, 570 U.S. 228, 234, 133 S.Ct.
               2304, 186 L.Ed.2d 417 (2013) (quoting Rodriguez v. United States,
               480 U.S. 522, 525-526, 107 S.Ct. 1391, 94 L.Ed.2d 533 (1987)
               (per curiam )); see also Henson v. Santander Consumer USA Inc.,
               582 U.S.   -     ,
                                -      , 137 S.Ct. 1718, 1725, 198 L.Ed.2d 177
               (2017) (' [I]t is quite mistaken to assume ... that whatever might
               appear to further the statute's primary objective must be the law'
               (internal quotation marks and alterations omitted)). But the FLSA
               has over two dozen exemptions in § 213(b) alone, including the
               one at issue here. Those exemptions are as much a part of the
               FLSA 's purpose as the overtime-pay requirement. See id., at    --   ,
               137 S. Ct., at 1725 ('Legislation is, after all, the art of compromise,
               the limitations expressed in statutory terms often the price of



                                                  3
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 5 of 10 PageID #: 2847



                    passage'). We thus have no license to give the exemption anything
                    but a fair reading.

  The employer is not guilty until proven innocent. FLSA exemptions, such as the outside sales

  exemption and the highly compensated employee exemption, are not construed against the

  employer. To the contrary, Plaintiffs earned six and seven figures working for MLD, which per

  se,   indicates that they were exempt. In Christopher v. SmithKline Beecham Corp., 567 U.S. 142,

  166 (2012), the United States Supreme Court held that employees who, "earned an average of

 more than $70,000 per year and spent between 10 and 20 hours outside normal business hours

 each week performing work related to his assigned portfolio of drugs in his assigned sales

 territory-are hardly the kind of employees that the FLSA was intended to protect." This applies

 even more so in the instant case.




            As Plaintiffs note, the FLSA does not define "outside salesman." Courts determine this

 exemption by resort to a multi-factor test, which favors Defendants, as set forth below:

 (1) Whether the employee generates commissions for himself through his work

        In the present case, Plaintiffs were paid on a commission only basis for part of their

 employment; Plaintiffs generated commissions by selling mortgage products. Neither party

 disputes that commissions were generated through the efforts of Plaintiffs, even though they

 were paid differently for self-generated and company-generated leads. Plaintiffs Rakeman and

 Schiele claim that 97% of their sales were self-generated and, therefore, generated the

 commissions for themselves. This factor favors Defendants.

 (2) The level of supervision of the employee

        Not only were Plaintiffs Rakeman and Schiele hardly supervised, they actually hired,

 directed, and compensated other OMLO's to handle their overflow work, and to write scripts and



                                                     4
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 6 of 10 PageID #: 2848



  assist in their marketing (Defendants' Memorandum of Law, p. 11). Despite the fact that

 Plaintiffs blithely claim that "Rakeman and Schiele spent their days originating loans"

  (Plaintiffs' brief at 17), but Rakeman and Schiele hired and paid more than $160,000 to other

  OMLO's for their services in 2014 (Defendants' Memorandum of Law, p. 11). Further, other

 employees at MLD indicated their Department on their timesheets as "Mike and Brian," or

  "M&B" (Exhibit K to Defendants' Rule 56.1 Statement). This indicates that Rakeman and

  Schiele were supervisors, not supervisees, at MLD. The other OMLO's were left to manage

 their own portfolios of mortgage products, and could come and go to the office as they pleased

 (Defendants' Memorandum of Law, p. 11); consequently, there was very little supervision of

 their work. This factor favors Defendants.

     (3) The amount of work done away from the employer's place of business

     While Plaintiffs worked at the East Meadow office of Defendants, they were not required to

 do so, as set forth in the Employment Agreements they executed (Exhibit F to Declaration of

 Raymond Nardo). Moreover, Plaintiffs worked at their homes, restaurants, and other locations

 because their phones were "ringing nonstop" (Defendants' Rule 56.1 Statement,� 21). Plaintiffs

 estimated they worked that they spent 20% of their time out of the office, worked two to two and

 one half hours at home each day, worked 20 to 25 hours per week at home, and marketed on

 weekends (Defendants' Memorandum of Law, p. 7). They worked away from the employer's

 premises.

     (4) Whether the employee independently solicits new business

         There is no serious dispute that this was the job of Plaintiffs. More specifically, Plaintiffs

 Rakeman and Schiele employed OMLO's to assist them market radio advertisements to solicit




                                                   5
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 7 of 10 PageID #: 2849



  new business. In fact, all Plaintiffs were independently soliciting new business, especially

  Rakeman and Schiele. This favors Defendants.

     (5) The extent to which the employee's work is unsuitable to an hourly wage

     Plaintiffs' work patterns were not suitable for an hourly wage. They testified that

  they were working constantly. An employer cannot track time when an employee is out

 of the office and checks emails, checks phone messages, and returns emails and phone

 calls, whenever and wherever the employee deems necessary. There is no suitable clock

 in and clock out procedure to govern this, and the administrative impossibility makes

 these OMLO's unsuitable for an hourly wages. As set forth in Christopher v. SmithKline

 Beecham Corp.,   567 U.S. 142, 166 (2012), "it would be challenging, to say the least, for

 pharmaceutical companies to compensate detailers for overtime going forward without

 significantly changing the nature of that position." This favors Defendants.



     ( 6) Whether the employee was required to meet some minimum production standards

     Plaintiffs were paid different amounts each month, and each year, based upon their

 production. Neither their OMLO Agreements, nor any written or verbal policy, enforced

 minimum production standards. This favors Defendants.



     Plaintiffs claim that Defendants Rakeman and Schiele were not engaging in

 managerial duties sufficient for the white collar exemption to apply. In fact, Rakeman

 and S�hiele were hiring, directing, and compensating, other OMLO's to handle their

 overflow work, and to write scripts and assist in their radio marketing (Defendants'




                                                  6
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 8 of 10 PageID #: 2850



  Memorandum of Law, p. 11). This is sufficient managerial contact for the white collar

  exemption.

         Importantly, Defendants need only show one (or more) managerial duties under

 the white collar exemption. Unlike other exemptions, the white collar exemption does

 not have a primary duties test. Instead, it requires that the employee be paid greater than

 $100,000 per year and "perform[] any one or more of the exempt duties or

 responsibilities of an executive, administrative or professional employee." This is

 because the high level of compensation "is a strong indicator of an employee's exempt

 status, thus eliminating the need for a detailed analysis of the employee's job duties." 29

 C.P.R. § 541.601(c). Nonetheless, Plaintiffs engaged in a detailed analysis of the

 managerial and executive exemptions, contrary to the requirements of the white collar

 exemption. Defendants have shown that Plaintiffs are paid on an hourly basis and have

 "one or more of the exempt duties or responsibilities," of the executive or administrative

 exemptions; this establishes the white collar exemption as a matter of law. Defendants

 are not claiming that Plaintiffs fall within the administrative or executive exemptions,

 which would require a primary duty other than selling.

         Plaintiffs cite Davis v. JPMorgan Chase, 587 F.3d 529 (2d Cir. 2009), for the

 proposition that loan underwriters do not qualify for the administrative exemption since,

 inter alia,   "they were trained only to apply the credit policies as they found it"

 (Plaintiffs' Memorandum of Law, p. 20). This misses the mark. Defendants need only

 prove that Plaintiffs exercised one criterion of the administrative exemption - that they

 exercised independent discretion and judgment to fit the various loan products with the

 customer's needs, for instance, as further set forth in Point III of Defendants'




                                                     7
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 9 of 10 PageID #: 2851



  memorandum of law. This is sufficient for the white collar exemption. Defendants do

  not have to prove, and are not attempting to prove, that Plaintiffs were exempt as

 administrative or executive employees and the primary duties test for these exemptions is

 not relevant.



                                           CONCLUSION

         For the reasons set forth above, Defendants' motion for summary judgment must be

 granted, and the case dismissed.

 Dated : Mineola, NY
         January 28, 2020

                                                       Respectfully submitted,

                                                       RAYMOND NARDO, P. C.
                                                       Counsel fo �J)efendants
                                                                /�:.-:·""                      ,,/:;7
                                                              /:P;/.                     ,-'·//_�
                                                       �
                                                      / ,.l
                                                                  "'·
                                                       �/.�/t.' · �
                                                              //.....
                                                               /" ...�,...,.,.
                                                                                 •..
                                                                                   /        l",t#""
                                                                                       /. ... -,./�.,.
                                                                                                      .
                                                                                                   ,...,--
                                                                                                          .. ... .P'�
                                                                                                    ,,::.:�·-·"'
                                                                                                                ,/   �
                                                                                  '/
                                                                      .r�''

                                               By:    /'.           / ,
                                                      I,                         L
                                                      (,'RAYMOND NARo0: ESQ.
                                                        129 Third Street
                                                        Mineola, NY 11501
                                                        (516) 248�2121




                                                  8
Case 2:16-cv-00453-ENV-ARL Document 61 Filed 01/28/20 Page 10 of 10 PageID #: 2852



                                   CERTIFICATE OF SERVICE

  I certify that on January 28, 2020, I, Raymond Nardo, served by :

  _   mailed, first class                   return receipt requested

      overnite mailed                       faxed

  XX     Email                         _by ECF

  the enclosed:

  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS' MOTION FOR
  SUMMARY JUDGMENT PURUSANT TO RULE 56


  TO :

  Justin Reilly, Esq.
  Neil H. Greenberg & Associates, P.C.
  4242 Merrick Road
  Massapequa, NY 11758
  justin@nhglaw.com




                                                        (.,'AAYMOND NARDO'   ESQ.




                                                    9
